Order entered July 23, 2014




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-13-01401-CR

                            FRED ERNEST PERATTA, Appellant

                                                V.

                              THE STATE OF TEXAS, Appellee

                       On Appeal from the County Court at Law No. 2
                                  Grayson County, Texas
                            Trial Court Cause No. 2012-2-0636

                                            ORDER

       The State’s July 21, 2014 Motion for Extension of Time to File State’s Brief is

GRANTED IN PART. The State’s Brief is ORDERED filed on or before August 8, 2014. If it

is not filed by August 8, 2014, the appeal will be decided without a brief from the State.




                                                       /s/   DAVID EVANS
                                                             PRESIDING JUSTICE